DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s response to Election requirement on November 12, 2021 is acknowledged. Applicant elected group I, claims 1-11 and 15. Claims 12-14 and 16-18 are withdrawn. Claims 1-11 and 15 are under examination in this Office action.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on December 31, 2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and 

Claims 1-11 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,563,179.
The present claims are obvious over the claims of U.S. Patent No 10,563,179 because the present claims are drawn to A composition, comprising:
(a)    an antibody or antibody fragment that binds CD 180; and
(b)    a heterologous antigen attached to the antibody or antibody fragment that binds
CD180. 
And the claims of the U.S. Patent No 10,563,179 are drawn to A composition, comprising: (a) an antibody that selectively binds CD180 or an antigen binding fragment thereof; and (b) a heterologous polypeptide antigen covalently attached to the antibody that selectively binds CD180 or the antigen binding fragment thereof, wherein the heterologous polypeptide antigen is selected from the group consisting of a pathogen-specific polypeptide antigen and a disease-related polypeptide antigen.
The present claims are obvious over the claims of the U.S. Patent No 10,563,179 because the are drawn to structurally similar/identical products. 

Claims 1-11 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,196,614.
The present claims are obvious over the claims of U.S. Patent No 10,196,614 because the present claims are drawn to A composition, comprising:
(a)    an antibody that selectively binds CD 180 or an antigen binding fragment thereof; and

And the claims of the U.S. Patent No 10196614 are drawn to A composition, comprising: (a) an antibody that selectively binds CD180 or an antigen binding fragment thereof; and (b) a heterologous polypeptide antigen attached to the antibody or the antigen binding fragment thereof, wherein the heterologous polypeptide antigen is selected from the group consisting of a West Nile virus antigen, a hepatitis virus antigen, and a dengue virus antigen.
Claims 1-11 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9,416,188 in view of Figdor et al. US Patent 8,058,400.
The present claims are obvious over the claims of U.S. Patent No. 9,416,188 because the present claims are drawn to A composition, comprising:
(a)    an antibody or antibody fragment that binds CD 180; and
(b)    a heterologous antigen attached to the antibody or antibody fragment that binds
CD180. 
 	The claims of U.S. Patent No. 9,416,188 are drawn to an isolated nucleic acid encoding an anti -CD180 antibody or antigen binding fragment thereof comprising the complete amino acid of SEQ ID NO: 2. The specification of the U.S. Patent No. 9,416,188 discloses that the antibody specifically binding CD180 can be attached to a heterologous antigen. 
Furhtermore Figdor et al. US Patent 8,058,400 discloses a conjugate molecule comprising an antigen attached to an antibody binding a dendritic cell (see claims 1 and 5).

Figdor et al. teaches various antigens attached to the antibody selected from a cancer antigen, a pathogen antigen selected from influenza, mumps, measles, rubella, diphteria or tetanus, Haemophilus influenzae, Neisseria, Bordetella pertussis, Polyomyletus, Pneumococcus, HIV, Herpes Simplex virus (see claims 6-12 and column 10, lines 34-50) and allergen (see paragraph 61).
It would have been prima facie obvious to provide Hayden-Ledbetter et al. U.S. Patent No. 9,416,188 anti-CD180 antibody attached to Figdor’s heterologous antigen, because Figdor teaches that his conjugate of an antibody and antigen can be used for preventing/inhibiting immune responses to specific antigens, for inducing tolerance, for immunotherapy, for immunosuppression, for the treatment of autoimmune diseases, and the treatment of allergy (see abstract, columns 3-4, and Examples 1-9). 
One would have been motivated to substitute Hayden-Ledbetter et al. U.S. Patent No. 9,416,188 anti-CD180 antibody for Figdor’s antibody directed against a C-type lectins as present/expressed on the surface of a dendritic cell, because Hayden-Ledbetter et al. teaches that his antibody can be used for treating a disorder selected from the group consisting of an immune deficiency, hypogammaglobulinemia, hyper-IgM syndrome, autoimmune disease, cancer, graft rejection, and infections (see column 2, lines 38-50).
Claims 1-11 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 9,260,529 in view of Figdor et al. US Patent 8,058,400.

(a)    an antibody or antibody fragment that binds CD 180; and
(b)    a heterologous antigen attached to the antibody or antibody fragment that binds
CD180. 
The claims of U.S. Patent No. 9,260,529 are drawn to an isolated anti -CD180 antibody or antigen binding fragment thereof comprising the complete amino acid of SEQ ID NO: 2. The specification of the U.S. Patent No. 9,260,529 discloses that the antibody specifically binding CD180 can be attached to a heterologous antigen. 
Furhtermore Figdor et al. US Patent 8,058,400 discloses a conjugate molecule comprising an antigen attached to an antibody binding a dendritic cell (see claims 1 and 5).
Figdor et al. discloses a conjugate molecule comprising a heterologous antigen attached to an antibody antibody directed against a C-type lectins as present/expressed on the surface of a dendritic cell (see claims 1 and 5).
Figdor et al. teaches various antigens attached to the antibody selected from a cancer antigen, a pathogen antigen selected from influenza, mumps, measles, rubella, diphteria or tetanus, Haemophilus influenzae, Neisseria, Bordetella pertussis, Polyomyletus, Pneumococcus, HIV, Herpes Simplex virus (see claims 6-12 and column 10, lines 34-50) and allergen (see paragraph 61).
It would have been prima facie obvious to provide Hayden-Ledbetter et al. U.S. Patent No. 9,260,529 anti-CD180 antibody attached to Figdor’s heterologous antigen, because Figdor teaches that his conjugate of an antibody and antigen can be used for preventing/inhibiting immune responses to specific antigens, for inducing tolerance, for immunotherapy, for 
One would have been motivated to substitute Hayden-Ledbetter et al. U.S. Patent No. 9,260,529 anti-CD180 antibody for Figdor’s antibody directed against a C-type lectins as present/expressed on the surface of a dendritic cell, because Hayden-Ledbetter et al. teaches that his antibody can be used for treating a disorder selected from the group consisting of an immune deficiency, hypogammaglobulinemia, hyper-IgM syndrome, autoimmune disease, cancer, graft rejection, and infections (see column 2, lines 38-50).

Pertinent references

	Chaplin et al. (Journal of Immunology, October 15, 2011, Vol. 187, p. 4199-4209 in IDS on 12/31/2019) disclose anti-CD180 antibody attached to CD180 antigen on B cells in mice following in vivo administration of an anti-CD180 antibody in mice (see the entire article, particularly Results). 
Figdor et al. (US Patent 8,058,400) discloses a conjugate molecule comprising a heterologous antigen attached to an antibody directed against a C-type lectins as present/expressed on the surface of a dendritic cell (see claims 1 and 5).
Hayden-Ledbetter et al. (US Patent 9,260,529) discloses antibodies binding CD180 and nucleic acid encoding the antibody and the vector (see claim 1, Example 2 and column 24, lines 45-67). Hayden-Ledbetter et al. teaches humanized antibodies which read on a heterologous antigen conjugated to the antibody, but he does not expressly disclose a conjugate molecule comprising an antigen attached to an antibody. Hayden-Ledbetter et al. teaches that anti-CD180 antibody acts as an adjuvant for TLR7.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AGNIESZKA BOESEN whose telephone number is (571)272-8035.  The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AGNIESZKA BOESEN/
Primary Examiner, Art Unit 1648